Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “G” consist of galvanometers and parts, the classification of which is claimed to be controlled by the principles of United States v. G. L. Electronics, Inc., et al. (49 CCPA 111, C.A.D. 804), the claim at 15 percent ad valorem under the provision in paragraph 353 (19 U.S.C. § 1001, par. 353), as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for articles having as an essential feature an electrical element or device was sustained. The items marked “L,” stipulated to consist of galvanometer parts, were held dutiable at 10 cents per dozen pairs and 25 percent ad valorem under the provision in paragraph 226 (19 U.S.C. § 1001, par. 226), as modified, supra, for lenses of glass, with the edges ground or beveled. The items marked “M,” stipulated to consist of galvanometer parts, were held dutiable at 50 percent under paragraph 230(b) (19 U.S.C. § 1001, par. 230 (b)), as glass mirrors, not exceeding 144 square inches in size. The items marked “N,” stipulated to consist of nylon cap seals similar in all material respects to those the subject of Abstract 62051, were held dutiable at 20 percent under the provision in paragraph 31(a) (2) (19 U.S.C. § 1001, par. 31(a) (2)), as modified by T.D. 51802, for cellulose acetate cap seals, by similitude under paragraph 1559 (19 U.S.C. § 1001, par. 1559), as claimed.